Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 4, 6, 8, 9, 11, 12, 14, 16, 18-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1, 8, 12, 18 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0378027) in view of Cirik et al. (US 2020/0045745).
For claim 1, Wang teaches: A method performed by a terminal in a wireless communication system (see at least 0047-0049 and fig. 3, UE and BS may comprise processor/memory), the method comprising:
receiving, from a base station, a radio resource control (RRC) message comprising information on a reconfiguration with synchronization, the information on the reconfiguration including information on a dedicated configuration for a random access (RA) (see at least 0055 and fig. 5, ReconfigurationWithSync may be included in RRC for a handover, including RACH configDedicated and a Rach-Type which may indicate four-step or two-step RA procedure);
determining to perform a two-step RA procedure for a handover based on the information on the reconfiguration (see at least 0055 and fig. 5, ReconfigurationWithSync may include Rach-Type which may indicate four-step or two-step RA procedure).
Wang teaches performing two-step RA accordingly (0003, 0055-0056) but not explicitly: identifying whether first information on a maximum number for message A (MSGA) preamble transmissions associated with the two-step RA procedure is configured in the information on the dedicated configuration; and performing, on a cell identified based on the information on the reconfiguration, the two-step RA procedure for the handover based on the first information on the maximum number, in case that the first information on the maximum number is configured in the information on the dedicated configuration.  Cirik from an analogous art teaches (see at least 0132, RACH configuration (0285, e.g. rach-ConfigDedicated) may comprise RA parameters including a maximum number of preamble transmissions.  See at least 0286, reconfigurationWithSync may be included in spCellConfig in RRC message, identifying SpCell for performing RA procedure).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Cirik to the system of Wang, so the rach-configDedicated includes a maximum number of preamble transmissions, and RA is performed using this maximum number on a cell identified from RRC e.g. spCellConfig sent with reconfigurationWithSync, as suggested by Cirik.  The motivation would have been to enhance RA by indicating necessary parameters including preamble transmissions (Cirik 0132, 0286).
For claim 8, Wang teaches: A method performed by a base station in a wireless communication system (see at least 0047-0049 and fig. 3, UE and BS may comprise processor/memory), the method comprising:
transmitting, to a terminal, a radio resource control (RRC) message comprising information on a reconfiguration with synchronization, the information on the reconfiguration including information on a dedicated configuration for a random access (RA) (see at least 0055 and fig. 5, ReconfigurationWithSync may be included in RRC for a handover, including RACH configDedicated and a Rach-Type which may indicate four-step or two-step RA procedure).
Wang teaches performing two-step RA accordingly (0003, 0055-0056) but not explicitly: monitoring, on a cell identified based on the information on the reconfiguration, a message A (MSGA) preamble for a two-step RA procedure, in case that first information on a maximum number for MSGA preamble transmissions associated with the two-step RA procedure is configured in the information on the dedicated configuration.  Cirik from an analogous art teaches (see at least 0132, RACH configuration (0285, e.g. rach-ConfigDedicated) may comprise RA parameters including a maximum number of preamble transmissions.  See at least 0286, reconfigurationWithSync may be included in spCellConfig in RRC message, identifying SpCell for performing RA procedure).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Cirik to the system of Wang, so the rach-configDedicated includes a maximum number of preamble transmissions, and RA is performed using this maximum number on a cell identified from RRC e.g. spCellConfig sent with reconfigurationWithSync, as suggested by Cirik.  The motivation would have been to enhance RA by indicating necessary parameters including preamble transmissions (Cirik 0132, 0286).
Claim 12 recites an apparatus substantially similar to the method of claim 1 and is rejected under similar reasoning.
Claim 18 recites an apparatus substantially similar to the method of claim 8 and is rejected under similar reasoning.

Claim 4, 9, 14, 19 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0378027) in view of Cirik et al. (US 2020/0045745) in view of Futaki (US 2021/0385867).
For claim 4, Wang, Cirik teach claim 1, but not explicitly: wherein the performing of the two-step RA procedure includes: identifying whether a number of MSGA preamble transmissions associated with the two-step RA procedure reaches a value based on the first information on the maximum number configured in the information on the dedicated configuration; and switching from the two-step RA procedure to a four-step RA procedure, in case that the number of MSGA preamble transmissions associated with the two-step RA procedure reaches the value based on the first information on the maximum number configured in the information on the dedicated configuration.  Futaki from an analogous art teaches (see at least 0115-0117, maximum number of restarts/starts of 2-step CBRA may be signaled in RRC; UE may fall back to 4-step CBRA once number of restarts/starts of 2-step reaches the maximum).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Futaki to the system of claim 1, so the dedicated configuration comprises maximum number of starts/restarts (number of preamble transmissions), and UE may fallback to 4-step RA when 2-step RA reaches this maximum, as suggested by Futaki.  The motivation would have been to enhance successful RA by falling back to 4-step RA after 2-step is deemed to fail (Futaki 0115-0117).
For claim 9, Wang, Cirik teach claim 8, but not explicitly: wherein the first information indicates the maximum number of MSGA preamble transmissions associated with the two-step RA procedure before the terminal switches from the two-step RA procedure to a four-step RA procedure.  Futaki from an analogous art teaches (see at least 0115-0117, maximum number of restarts/starts of 2-step CBRA may be signaled in RRC; UE may fall back to 4-step CBRA once number of restarts/starts of 2-step reaches the maximum).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Futaki to the system of claim 8, so the dedicated configuration comprises maximum number of starts/restarts (number of preamble transmissions), and UE may fallback to 4-step RA when 2-step RA reaches this maximum, as suggested by Futaki.  The motivation would have been to enhance successful RA by falling back to 4-step RA after 2-step is deemed to fail (Futaki 0115-0117).
Claim 14 recites an apparatus substantially similar to the method of claim 4 and is rejected under similar reasoning.
Claim 19 recites an apparatus substantially similar to the method of claim 9 and is rejected under similar reasoning.

Claim 6, 11, 16, 20 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0378027) in view of Cirik et al. (US 2020/0045745) in view of Jeon et al. (US 2020/0314917).
For claim 6, Wang, Cirik teach claim 1, but not explicitly: further comprising: receiving, on the cell, information on a common configuration associated with an uplink (UL) bandwidth part (BWP); identifying whether second information on a maximum number for MSGA preamble transmissions associated with a two-step RA procedure is configured in the information on the common configuration; and performing, on the cell, the two-step RA procedure based on the second information on the maximum number, in case that the second information on the maximum number is configured in the information on the common configuration.  Jeon from an analogous art teaches (see at least 0371, RACH-ConfigCommon may comprise maximum number of preamble transmissions.  See at least 0586, 0475, UL BWP configuration may include rach-configuration e.g. rach-ConfigCommon).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Jeon to the system of claim 1, so the UE receives UL BWP configuration including rach-ConfigCommon, which comprises a maximum number of preamble transmissions used in performing 2-step RA accordingly, as suggested by Jeon.  The motivation would have been to enhance RA configuration by implementing common rach-configuration for individual UL/DL BWPs (Jeon 0586, 0475).
For claim 11, Wang, Cirik teach claim 8, but not explicitly: further comprising: transmitting, on the cell, information on a common configuration associated with an uplink (UL) bandwidth part (BWP); and monitoring, on the cell, a MSGA preamble for a two-step RA procedure, in case that second information on a maximum number for MSGA preamble transmissions associated with the two-step RA procedure is configured in the information on the common configuration.  Jeon from an analogous art teaches (see at least 0371, RACH-ConfigCommon may comprise maximum number of preamble transmissions.  See at least 0586, 0475, UL BWP configuration may include rach-configuration e.g. rach-ConfigCommon).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Jeon to the system of claim 8, so the UE receives UL BWP configuration including rach-ConfigCommon, which comprises a maximum number of preamble transmissions used in performing 2-step RA accordingly, as suggested by Jeon.  The motivation would have been to enhance RA configuration by implementing common rach-configuration for individual UL/DL BWPs (Jeon 0586, 0475).
Claim 16 recites an apparatus substantially similar to the method of claim 6 and is rejected under similar reasoning.
Claim 20 recites an apparatus substantially similar to the method of claim 11 and is rejected under similar reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chen et al. (US 2020/0245369) discloses methods and apparatuses for performing random access procedures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467